                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 KEMP EARL MITCHELL,                        )
                                            )       Civil Action No. 18 – 223J
                          Petitioner,       )
                                            )       District Judge Kim R. Gibson
                     v.                     )       Magistrate Judge Lisa Pupo Lenihan
                                            )
 ERIC BRADLEY, Warden,                      )
                                            )
                          Defendant.        )




                                            ORDER

       The Petitioner in this matter has submitted for filing a Petition for Writ of Habeas Corpus

without a filing fee or the forms required to proceed in forma pauperis in a habeas case. This

action may not proceed unless the Petitioner either,

       (1) tenders to the “Clerk, U.S. District Court” a statutory filing fee in the amount of

           $5.00, or,

       (2) files a properly completed application to proceed in forma pauperis, along with an

           authorization form and a certified copy of his prison account statement for the six (6)

           months preceding the filing of his Petition. An application to proceed in forma

           pauperis and authorization form are enclosed.

       Therefore,

       IT IS HEREBY ORDERED this 26th day of November, 2018 that the Clerk of Court

mark this case CLOSED.


                                                1
       IT IS FURTHER ORDERED that the Petitioner may submit a motion to proceed in

forma pauperis, along with a certified copy of the inmate account statement for the six (6)

months preceding the filing of his Petition. If that motion is granted, the case will be reopened.

       IT IS FURTHER ORDERED that the Petitioner may reopen this case by paying the

$5.00 filing fee.

       AND IT IS FURTHER ORDERED that the Petitioner is allowed fourteen (14) days

from this date to appeal this order to a District Judge pursuant to Rule 72.C.2 of the Local Rules.

Failure to appeal within fourteen (14) days may constitute waiver of the right to appeal.


                                                             /s/ Lisa Pupo Lenihan
                                                             Lisa Pupo Lenihan
                                                             United States Magistrate Judge


cc: Kemp Earl Mitchell
    31413-037
    FCI Loretto
    P.O. Box 1000
    Loretto, PA 15940




                                                 2
